NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             11-AUG-2020
                                             08:53 AM



             NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                  ALLY BANK, Plaintiff-Appellee,
                                 v.
                JOHN HOCHROTH,Defendant-Appellant,
                                and
            SABINA MYOHYUNG HOCHROTH, aka SABINA MYO-
           HYUNG HOCHROTH; ISLAND HOME MORTGAGE, LLC,
                       Defendants-Appellees,
                                and
               JOHN DOES 1-20; JANE DOES 1-20; DOE
           CORPORATIONS 1-20; DOE ENTITIES 1-20; and
             DOE GOVERNMENTAL UNITS 1-20, Defendants

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 16-1-0313)


      ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEALS
   (By: Leonard, Presiding Judge, and Chan and Wadsworth, JJ.)

          Upon consideration of the "Stipulation for Dismissal of
1) Appeal Filed September 27, 2018 in CAAP-XX-XXXXXXX and 2)
Appeal Filed September 7, 2018 in CAAP-XX-XXXXXXX Consolidated on
December 28, 2018" (Stipulation for Dismissal), filed on July 29,
2020, and the records and files herein, it appears that (1)
Plaintiff/Counterclaim Defendant-Appellant John Hochroth and
Defendant/Counterclaim Plaintiff-Appellee Ally Bank
(collectively, the Parties) seek to dismiss the identified
appeals with prejudice pursuant to Hawai#i Rules of Appellate
Procedure Rule 42(b), (2) the Stipulation for Dismissal is signed
by counsel for the Parties to the appeals, and (3) the Parties
agree to bear their own attorneys' fees and costs. Therefore,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          IT IS HEREBY ORDERED that the Stipulation for
Dismissal, filed on July 29, 2020, is approved and the appeals
are dismissed with prejudice. Each party shall bear their own
costs and attorneys' fees on appeal.

          DATED:   Honolulu, Hawai#i, August 11, 2020.


                                      /s/ Katherine G. Leonard
                                      Presiding Judge


                                      /s/ Derrick H.M. Chan
                                      Associate Judge


                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2